 

Exhibit 10.41

 

THIRD AMENDMENT TO PROMISSORY NOTE

 

THIS THIRD AMENDMENT TO PROMISSORY NOTE (the “Amendment”), dated as of November
19, 2014 (the “Effective Date”), is entered into by and between Infinity Energy
Resources, Inc., a Delaware corporation (the “Company”) and SKM Partnership,
Ltd., a Texas limited partnership (the “Holder”).

 

WHEREAS, the Company and the Holder are parties to that certain 8% Promissory
Note, dated December 27, 2013, as amended by that certain First Amendment to
Promissory Note, dated March 7, 2013, and that Second Amendment to Promissory
Note, dated May 9, 2014 (the “Note”); and

 

WHEREAS, the Company and the Holder desire to amend the Note to extend the
maturity date thereof as set forth herein; and

 

WHEREAS, effective even herewith, the parties have entered into that certain
Loan Extension Agreement to document certain agreements and understandings made
between them related to the subject matter of this Amendment.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, it
is hereby agreed by each party hereto as follows:

 

1.Amendment to Section 3 of the Note. It is hereby agreed and understood that,
effective as of the Effective Date, Section 3 of the Note shall be amended as
follows: By deleting the date “December 7, 2014” where it appears in Section 3
of the Note, and replacing it with the date “April 7, 2015”.     2.No Other
Amendments. Except as expressly amended and modified by this Amendment, the Note
is and shall continue to be in full force and effect in accordance with the
terms thereof     3.Counterparts. This Amendment may be executed by the parties
hereto in counterparts, and all of such counterparts taken together shall be
deemed to constitute one and the same instrument.     4.Governing Law. The
Amendment shall be construed in accordance and governed by the internal laws of
the state of Texas.     5.Headings. The headings contained in this Amendment are
for ease of reference only and shall not be considered in construing this
Amendment.

 

[Signature Page Next Page]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to the
Promissory Note to be duly executed as of the Effective Date.

 

INFINITY ENERGY RESOURCES, INC.         By: /s/ Stanton E. Ross   Name: Stanton
E. Ross   Its: President and Chief Executive Officer         SKM PARTNERSHIP,
LTD.         BY SKM MANAGEMENT, LLC   ITS GENERAL PARTNER         By: /s/ Scott
D. Martin   Name: Scott D. Martin   Its: Manager of its General Partner  

 

 

 

 